ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Marine Amazon Construction Company            )       ASBCA No. 60658
                                              )
Under Contract No. W919QA-11-C-0076           )

APPEARANCE FOR THE APPELLANT:                         Mr. Shiraqa Raoufi
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Julie A. Glascott, JA
                                                       Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE STEMPLER
                  ON THE GOVERNMENT'S MOTION TO DISMISS

               STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        On 1July2016, appellant filed a notice of appeal with the Board, seeking payment
under the contract. The appeal was docketed as ASBCA No. 60658. On 4 August 2016,
the government moved to dismiss the appeal for lack of jurisdiction, alleging that
appellant did not submit a claim to the contracting officer prior to filing the appeal. The
government's motion provided appellant with the address of the contracting officer if
appellant wished to file a claim. In a 9 September 2016 email to the Board, appellant
stated, in part, that "[w ]e are agree with your office for motion, and also please let the
contracting officer maker her decision."

       By order dated 14 September 2016, the Board directed appellant to clarify whether
it concurred with the government's motion and that it desired to submit a claim to the
contracting officer. In an email dated 22 September 2016, appellant responded that it had
submitted a certified claim to the contracting officer on 19 July 2016 but did not receive a
decision. The Board treated this correspondence as a notice of appeal from the
contracting officer's failure to issue a final decision on appellant's alleged 19 July claim,
and docketed the appeal as ASBCA No. 60814 on 26 September 2016.

       The Board's jurisdiction under the Contract Disputes Act is dependent upon the
contractor's submission of a proper claim to the contracting officer for a final decision.
41U.S.C.§7103(a); CCIE & Co., ASBCA Nos. 58355, 59008, 14-1BCAii35,700
at 174,816. Appellant has conceded that it did not submit a claim to the contracting
officer prior to filing this appeal. Thus, the Board lacks jurisdiction to adjudicate the
appeal. This appeal is dismissed without prejudice to the prosecution of ASBCA
No. 60814.

       Dated: 4 October 2016




I concur



   1fVL
RICHARD SHACKLEFORD
Administrative Judge                                           ive Judge
Vice Chairman                                      Armed Services Board
Armed Services Board                               of Contract Appeals
of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60658, Appeal of Marine Amazon
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2